Citation Nr: 0830888	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
limitation of flexion, left knee. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had several periods of active duty training 
(ACDUTRA), including a period from July 1988 to October 1988 
and from July 1991 to August 1991.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio. The claims folder was subsequently transferred to the 
RO in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2007.  A transcript of the hearing is of 
record.  This case was previously before the Board in April 
2007 when the claim was remanded for further development.  It 
is now ready for disposition.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's left 
knee disability has been productive of complaints of pain; 
objectively, the evidence shows flexion to no worse than 120 
degrees, and extension to no worse than 0 degrees, with no 
change in range of motion or fatigability, with repetitive 
motion. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
limitation of flexion, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003-
5260 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Limitation of Flexion, Left Knee

The veteran is claiming entitlement to an increased rating 
for left knee limitation of flexion. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a left knee disorder was initially 
granted in an April 1997 rating decision. The veteran is 
currently assigned a 10 percent evaluation pursuant to DCs 
5003-5260.  Limitation of motion is governed by DCs 5260 and 
5261.  In order to warrant a higher rating, the evidence must 
show the following:

*	flexion limited to 30 degrees, or
*	extension limited to 15 degrees.

In the present case, a February 2003 VA examination report 
revealed left knee flexion of 120 degrees and extension to -5 
degrees.  A March 2004 VA examination report revealed left 
knee flexion of 122 degrees and extension to 0 degrees.  A 
May 2004 VA examination report revealed full range of motion.  
A subsequent May 2007 VA examination report revealed left 
knee flexion of 140 degrees and extension to 0 degrees.   

The range of motion findings detailed above do not support a 
rating in excess of 10 percent for either flexion or 
extension of the left knee.  However, the Board notes that, 
in rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995). 

For example, the February 2003 VA examination report revealed 
complaints by the veteran of constant pain to her left knee. 
She described that on average, pain was an 8 out of 10 on the 
pain scale and a 10 out of 10 during flare-ups.  She reported 
using a knee brace to help with the pain and over-the-counter 
medications. She reported ambulating without the use of 
assistive devices.  

In a March 2003 private treatment record and a December 2003 
VA treatment record, the veteran reported that she was taking 
Celebrex for her knee pain.  In another December 2003 VA 
treatment record and January 2004 VA treatment record, it was 
noted that she had received a corticosteroid injection for 
pain. 

At the veteran's March 2004 VA examination she complained of 
left knee pain. Upon examination, her left knee pain 
increased by 30 percent upon repetition; however, it was 
noted that although there was mild weakness with repetition, 
there was no reduction in range of motion and no fatigue.  
The examiner noted that her current medications included 
Tylenol or ibuprofen.  

At a May 2004 VA examination, the veteran reported that 
although she had less pain than before her left knee 
arthroscopic surgery in 2002, she continued to have pain. 
Current medications at the time of examination included 
Motrin.  

The veteran additionally complained of pain at her January 
2007 BVA Hearing. She reported that she was taking Celebrex, 
as recommended by her doctor.  At her May 2007 VA examination 
she reported that her pain had gotten worse over the years 
and that she had pain almost daily.  She further reported 
that her pain was worse going up and down stairs, walking 
long distance and standing for long periods of time. 

Although range of motion testing noted pain at the end range 
of flexion, the examiner indicated that upon repetitive range 
of motion testing, the veteran had no additional loss of 
joint function due to pain, fatigue, or lack of coordination.  
The examiner further noted that she was not taking any 
medications, had no recent physical therapy, and had no 
interference with daily activities.  

Although the veteran has reported left knee pain at various 
VA examinations and VA and private outpatient visits, she has 
demonstrated a significant range of motion in her left knee 
even considering functional limitation due to pain.  As such, 
the Board finds that the veteran's left knee disability 
picture does not more nearly approximate a rating in excess 
of 10 percent under either DCs 5260 or 5261. 

II. Left Knee Instability

The veteran has additionally claimed entitlement to an 
increased rating for left knee instability.  The Board notes 
that she is appealing the initial disability rating assigned 
for her left knee instability. As such, the claims require 
consideration of the entire time period involved, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

During the pendency of the appeal, an April 2004 rating 
decision granted the veteran a separate 10 percent rating for 
her left knee instability effective March 26, 2004, pursuant 
to DC 5257.  She contends that her symptoms are of such 
severity as to warrant an increased rating throughout this 
period.  

The Board notes that VA General Counsel, in a precedential 
opinion (VAOPGCPREC 23-97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  The General Counsel stated that 
when a knee disorder was already rated under DC 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  

In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.  As she is already in receipt of a 
compensable rating based on limitation of motion, a separate 
rating for arthritis is not warranted.

In order to warrant a rating in excess of 10 percent for left 
knee instability, the evidence must show the following:

*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258).

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 10 percent for left 
knee instability is not warranted for any period of the 
claim.  

First, the objective evidence must show ankylosis in 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees (30 percent under DC 5256).  The 
Board finds that ankylosis is not present in the veteran's 
left knee. 

As set forth above, the veteran had left knee flexion of 120 
degrees and extension to -5 degrees (February 2003 VA 
examination), left knee flexion of 122 degrees and extension 
to 0 degrees (March 2004 VA examination), and left knee 
flexion of 140 degrees and extension to 0 degrees (May 2007 
VA examination).  Therefore, the Board can find no basis 
under DC 5256 to grant an increased rating in excess of 10 
percent for her left knee based on ankylosis.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257).  At the February 2003 VA examination, the veteran 
complained of occasional clicking and popping of her left 
knee.  Upon examination, the examiner noted that the 
ligaments were stable to vargus and valgus stress, Lachman's 
was negative, and McMurray's test was basically negative.  

An October 2003 VA treatment record also noted intact 
ligament stability to varus/ valgus stress, negative 
Lachman's test, and negative McMurray's test.  At the March 
2004 VA examination the examiner noted 10 degrees of 
mediolateral instability, but no anteroposterior instability. 
Although Lachman's test was negative, McMurray's test was 
positive with tenderness in the right medial joint line.  

The veteran was once again examined by a VA examiner in May 
2004. The examiner noted that both McMurray's and Lachman's 
tests were negative and varus/valgus stressing was negative 
for knee instability.  In a subsequent VA examination in May 
2007, the examiner reported that there was no instability to 
varus, valgus, anterior or posterior stressing.  Further, it 
was noted that McMurray's test was negative and there was 
slight subluxation on the patella with lateral stressing of 
the patella. Therefore, as no more than slight recurrent 
subluxation or lateral instability is shown, the weight of 
evidence does not support a higher rating under DC 5257.

Further, the Board notes that the May 2007 VA examination 
report noted no cartilage dislocation or episodes of locking 
reported.  As such, the evidence does not show cartilage 
dislocation, a threshold component necessary to receive a 
separate rating pursuant to DC 5258. 

In conclusion, the Board finds that the veteran's left knee 
instability has not manifested symptomatology that more 
nearly approximates the criteria required for a rating in 
excess of 10 percent. 

As to all the claims, the Board has considered the veteran's 
written statements and testimony at her January 2007 BVA 
Hearing that her disabilities are worse than that 
contemplated by the assigned ratings in effect.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App. at 
470. As a lay person, however, the veteran is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that her symptoms 
are of such severity as to warrant higher ratings for her 
left knee disabilities however, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the veteran's assessment of the severity 
of her disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007), but finds no evidence that the veteran's 
left knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of these disabilities.   

For example, although the veteran reported at her February 
2003 VA examination that she was currently unemployed, the 
examiner noted that she was independent with activities of 
daily living and ambulated without any assistive devices.  
She additionally reported at her May 2004 VA examination that 
she had lost her sales job in February 2003. The examiner 
noted however, that she was currently attending Kean 
University as a full time student.  At her May 2007 VA 
examination she reported that she working as a teacher.

Moreover, the scheduler rating criteria for joint 
disabilities, such as the knee, contemplate not only 
limitation of motion but other limitations due to factors 
that include pain, swelling, deformity, atrophy, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45(f).  
Therefore, the rating criteria by its nature essentially take 
into account the effect of the veteran's disabilities on her 
ability function in the workplace.  Hence, assignment of an 
extra-schedular evaluation is not warranted in this case.

As the preponderance of the evidence is against both claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim based on left knee instability, 
because the claim arises from her disagreement with the 
initial evaluation following the grant of service connection, 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records, she submitted private treatment records, 
and was afforded VA examinations in February 2003, March 
2004, May 2004, and May 2007. The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist with respect to the instability issue. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

With respect to the claim based on limitation of flexion, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that she had actual knowledge of the 
rating element of the claim.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2003, does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support her claim for an 
increased rating for left knee limitation of motion.  
Specifically, the February 2003 VCAA letter requested that 
she submit all evidence in her possession showing that her 
service-connected disability had increased in severity, 
including personal statements and statements from individuals 
who could describe the severity of her disability.

Additionally, an April 2004 statement of the case (SOC), and 
September 2004 and October 2007 supplemental statement of the 
case (SSOC) informed her of the specific rating criteria used 
for the evaluation of her claim. Together, the SOC and SSOC's 
advised her of the rating considerations of 38 C.F.R. 
§3.321(b)(1), explaining that ratings are based upon the 
average impairments of earning capacity, and also presented 
her with the diagnostic code used to evaluate disabilities of 
the musculoskeletal system that are painful on examination.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support her claim. 

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
correspondence.  Specifically, in her December 2003 notice of 
disagreement (NOD) and March 2007 statement in support of her 
claim (SISC) she discussed her worsening left knee 
disability. For example in her December 2003 NOD she 
indicated that she was unable to lead a normal healthy 
lifestyle that she had been accustomed to and that she could 
not participate fully in physical activity with her children. 

In her March 2007 SISC, she stated that her knees had gotten 
progressively worse over the years and had prevented her from 
participating in normal family activities as well as job 
related activities.  She additionally testified about the 
increasing severity of her left knee disability at her 
January 2007 BVA Hearing. These statements demonstrate her 
actual knowledge in understanding of the information 
necessary to support her claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and the veteran submitted private treatment records.  
Additionally, VA examinations were completed in February 
2003, March 2004, May 2004, and May 2007.   Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim. 

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of this claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

	
ORDER

A rating in excess of 10 percent for limitation of flexion, 
left knee, is denied. 

An initial rating in excess of 10 percent for left knee 
instability is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


